Citation Nr: 0929126	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970, including combat service in the Republic of Vietnam 
from October 1969 to November 1970, and his decorations 
include the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran did not appeal the January 2004 rating 
decision declining to reopen his claim for service connection 
for a right knee disability.

2.  Evidence since the January 2004 rating decision includes 
evidence of an in-service right knee injury.

3.  The Veteran has moderate degenerative joint disease of 
the right knee that is related to in-service combat-related 
trauma.


CONCLUSION OF LAW

1.  The January 2004 rating decision declining to reopen the 
Veteran's claim for service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim for service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Moderate degenerative joint disease of the right knee was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of 
service connection for right knee disability and grants 
service connection for moderate degenerative joint disease of 
the right knee.  As such, no discussion of VA's duty to 
notify and assist is necessary.

In an unappealed decision dated in June 1971, the RO denied 
the Veteran's claim of service connection for a right knee 
disability.  Subsequently, in rating decisions dated in 
February 1996 and January 2004, the RO declined to reopen the 
claim of service connection.  The Veteran did not appeal.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the January 2004 decision became final because the 
Veteran did not perfect an appeal of that denial.

The right knee claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in March 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In denying service connection in January 1971, the RO noted 
that there was no current evidence of any injury to the 
Veteran's right knee during service.  In February 1996 and 
January 2004, the RO declined the reopen the Veteran's 
claims.  

Evidence received since the last final decision includes the 
Veteran's sworn statement during his March 2007 hearing that, 
while in Vietnam, he fell and injured his knee in conjunction 
with an ambush operation.  This evidence was not previously 
submitted to agency decision makers and relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, it is new and material; and the petition to reopen 
the service connection claims is granted.  See 38 C.F.R. 
3.156.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Veteran served in combat and reports that his right knee 
worsened due to in-service combat-related trauma while 
serving in Vietnam.  Given that the worsening is consistent 
with the circumstances, conditions and hardships of that 
service; see 38 U.S.C.A. § 1154(b), VA must presume the 
occurrence of the in-service injury.  

Although the Veteran reports a history of pre-service right 
knee problems, he testified that his right knee worsened 
while in combat in Vietnam.  He is both competent to report 
the occurrence of the in-service trauma and the worsening of 
his right knee condition.  When examined in November 2007, 
the VA examiner diagnosed him as having moderate degenerative 
joint disease of the right knee.  Because the service 
treatment records are not available, and resolving all 
reasonable doubt in his favor, in light of his in-service, 
combat-related trauma, the Board finds that the his 
degenerative joint disease of the right knee had its onset 
during service.  


ORDER

Service connection for moderate degenerative joint disease of 
the right knee is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


